Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
 Applicant's submission filed on 3/25/2021 has been entered. Examiner acknowledges the following by applicant.

Status of claims
Claims 2-4, 6, 10-11, 13, 16, 18, 20, 22-23 had/have been canceled.
In summary, claims 1, 5, 7-9, 12, 14-15, 17, 19, 21, 24-25 are pending and examined in this office action. 

Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5, 7-9, 12, 14-15, 17, 19, 21, 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 13, 16-19, 21-23 of co-pending Application No. 14122283 (as amended 5/11/2020).  
The instant application shares the same inventor with Application No. 14122283.    
Application No. 14122283 claims (5/11/2020): 
1. (Currently Amended) A method for modifying the nuclear genome of a cotton plant cell at a predefined site comprising the steps of 
2sec' on a solid medium for about two months without hormones, and maintained under dim light conditions of 1 to 7 umol m-2sec' on solid medium with active carbon;
b. inducing a double stranded DNA break in the vicinity of or at said predefined site, said double stranded break being induced by the introduction into said cell of a rare-cleaving endonuclease enzyme which recognizes a recognition sequence in the vicinity of or at said predefined site; and 
c. selecting a plant cell wherein said double stranded DNA break has been repaired resulting in a modification in the genome at said preselected site, wherein said modification is selected from 
i. a replacement of at least one nucleotide; 
ii. a deletion of at least one nucleotide; 
iii. an insertion of at least one nucleotide; or 
iv. any combination of i.-iii.  
2. (Previously Presented) The method of claim 1, wherein said endonuclease enzyme is introduced into said cell by the delivery into said cell of a DNA molecule encoding said endonuclease enzyme.  
3. (Previously Presented) The method of claim 1, wherein prior to step c. a foreign repair DNA molecule is delivered into said cell, and wherein in step c. a plant cell is selected in which said foreign repair DNA molecule has been used as a template for repair of said double stranded DNA break.  
8. (Previously Presented) The method of claim 1, wherein said embryogenic callus is incubated for 1 to 4 days on a non-selective medium during or after said introduction of said endonuclease enzyme.  
13. (Previously Presented) The method of claim 2 or 3, wherein said DNA delivery is performed using Agrobacterium.  
16. (Previously Presented) The method according to claim 3, wherein said foreign repair DNA comprises at least one flanking nucleotide sequence having sufficient homology to the upstream or downstream DNA region of said predefined site to allow recombination with said upstream or downstream DNA region.  
17. (Previously Presented) The method according to claim 3, wherein said foreign repair DNA comprises two flanking nucleotide sequences located on opposite ends of said foreign DNA, one of said flanking nucleotide 
18. (Previously Presented) The method according to claim 3, wherein said foreign repair DNA comprises a selectable marker gene.  
19. (Previously Presented) The method according to claim 3, wherein said foreign DNA comprises a plant expressible gene of interest, said plant expressible gene of interest optionally being selected from the group of a herbicide tolerance gene, an insect resistance gene, a disease resistance gene, an abiotic stress resistance gene, an enzyme involved in oil biosynthesis, carbohydrate biosynthesis, an enzyme involved in fiber strength or fiber length, an enzyme involved in biosynthesis of second metabolites.  
21. (Previously Presented) The method according to claim 3, wherein said foreign DNA consists of two flanking nucleotide sequences, one of said flanking nucleotide sequence having sufficient homology to the upstream DNA region of said predefined site, the other flanking sequence having sufficient homology to the downstream sequence of said predefined site to allow recombination between said flanking nucleotide sequences and said upstream and downstream DNA regions.  
22. (Previously Presented) The method of claim 3, wherein said preselected site is flanked by two regions with sufficient homology for recombination with each other.  
23. (Previously Presented) The method according to claim 1, wherein said cotton plant cell is further regenerated into a cotton plant.  
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
In above claims, both applications claim a method of modifying genome of cotton plant at a preselected site by using double strand DNA break inducing (DSBI) enzyme and endonuclease, and using flanking sequence having homology upstream and downstream (co-pending application claim 17, instant claims 1 and 12).  

The “foreign repair DNA molecule” of the co-pending application (claim 3) is more specific than “DNA molecule of interest” of instant claim 1.  
Co-pending application claims using Agrobacterium as medium (claim 13), teaching the limitation of instant claims 1, 19, and claim 25 (reciting contacting and selecting a genus of plant cells, thus is broader than claim 1).  
The effect of modification of claims 19 of co-pending application overlaps with instant claim 24.  
Claim 23 of co-pending application, regenerating cotton plant has the same meaning as growing and regenerating cotton plant of instant claims 14-15.  
Co-pending application does not claim two T-DNA in the same vector. Lin et al (Efficient linking and transfer of multiple genes by a multigene assembly and transformation vector system. PNAS. 100, 6962-5967, 2003) teach making a single construct comprising 2 T-DNAs (one comprising DSBI gene, the other comprising repairing gene), and using the construct to modify plant genome (see details in the 103 rejection below). Thus making and using two T-DNA in the same vector is a routine practice in the art.  
Therefore, the claims are obvious over each other.  
Please note there have been no restriction made to both instant and co-pending applications.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the body of the claim, the claim recites a method comprising the steps of: “a. contact a plant cell…..”, and “b. select a plant cell……”.  
However, in the preamble, the claim recites “a method of modifying the nuclear genome of a cotton plant cell”.  
A cotton plant cell has a different scope from a plant cell. Thus, the preamble and claim body have different scopes.  It is unclear what applicant is actually claim, modifying cotton plant, all modifying genus of plants.  The metes and bounds of the claim is unclear. 
Appropriate correction and clarification is required. 
According to MPEP 2111.02, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).   "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." 
In this case, the preamble is not constructed as if in the balance of the claim, and the body of claim has the steps and structures to stand alone. Thus, the preamble is not accorded patentable weight. 
For compact prosecution, the claim is interpreted as a method of modifying the nuclear genome of a genus of plant cells.  


Pre-AIA  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D'Halluin et al (US 20090089890, published 4/2/2009, granted to US 8148607), in view of Lin et al (Efficient linking and transfer of multiple genes by a multigene assembly and transformation vector system. PNAS. 100, 6962-5967, 2003). 
Claim 25 is drawn to a method comprising the steps of 

i. (T-DNA encoding a DSBI) a first T-DNA molecule comprising between a first pair of T-DNA borders a chimeric gene encoding a plant-functional double stranded DNA break inducing (DSBI) enzyme, said DSBI enzyme being capable of recognizing and inducing a double stranded DNA break at a recognition site located at or within 1 kb of said preselected site, said chimeric gene comprising the following operably linked elements:  
1. a plant expressible promoter;  
2. a DNA region encoding a DSBI enzyme;  
3. a plant-functional 3' termination and polyadenylation region; and 
ii. (T-DNA comprising repair DNA or gene of interest) a second T-DNA molecule comprising between a second pair of T-DNA borders a repair DNA molecule for use as a template for repair of said double stranded DNA break, wherein said repair DNA molecule comprises one or two flanking nucleotide sequences flanking the DNA molecule of interest, said flanking nucleotide sequence or sequences having at least 80% sequence identity over at least 50 nucleotides of the genomic DNA upstream and/or downstream of said preselected site to allow homologous recombination with said upstream and/or downstream DNA region, 
wherein said two T-DNA molecules are comprised within the same vector, 
b. Selecting a plant cell wherein said repair DNA has been used as a template for repair of the double stranded DNA break, said repair of said double stranded DNA break resulting in a modification of said nuclear genome at said preselected site, 
wherein said modification is selected from2 Appl. No.: 14/394,277 Amdt Dated June 21, 2018 
 i. a replacement of at least one nucleotide;

iii. an insertion of at least one nucleotide; or 
iv. any combination of i. - iii. 
As analyzed above, the claim is interpreted as a method of modifying the nuclear genome of a genus of plant cells.  
Note by examiner: claims does not require any particular genomic modification. Instead, the claimed repair DNA for the modification of genome at preselected site includes replacement, deletion, insertion of at least one nucleotide, or any combination thereof, of at least one nucleotide, but no upper limitations thus can be an insertion of a gene of a few kb, for example.  Thus any of the site-specific transformation, site-specific knockout, or site-directed mutagenesis, in any plant, read on the claim limitation. Any art teaching site-specific transformation, site-specific knockout, or site-directed mutagenesis, in any plant, teach or suggest the claimed subject matter.  The preselected site is also not specific.  
According to specification discloses ([0027]-[0028]), a “double stranded DNA break inducing enzyme” is an enzyme capable of inducing a double stranded DNA break at a particular nucleotide sequence, called the “recognition site”. Homing endonucleases, also called meganucleases, constitute a family of such rare-cleaving endonucleases. I-Sce I is a meganuclease and a species of “double stranded DNA break inducing enzyme” (DSBI), and a rare cleaving nuclease. 

D'Halluin et al teach making a vector for introducing a target DNA sequence, a DSBI encoding sequence, and a repair DNA sequence into a plant including cotton (col 15, lines 35-40), to induce stranded DNA break and exchange/modification at a preselected site (claim 1, col 11, liens 51-67), and reduced the method to practice to replace at least one nucleotide (examples, [0155]-[0186]).   
D'Halluin et al teach recognition site for DSBI ([0155],[0156], [0167]). 

The vector of D'Halluin et al comprises expression, promoter, DSBI encoding DNA, and terminator and poly-A signal, and DNA of interest (fig 1 of the matured US patent 8148607).  
The vector of D'Halluin et al comprises T-DNA, and artificial double strand DNA break inducing enzyme homing endonuclease (meganuclease) I-Scel ([0015], [0018]). 
D'Halluin et al teach using Agrobacterium, particularly Agrobacterium tumefaciens as medium to carry the victor to introduce T-DNA ([0099], [0167).
D'Halluin et al continue to teach the common technology of foreign DNA/DNA of interest is flanking genomic DNA sequence by homologous recombination to achieve site specific modification/exchange ([0001], [0010], [0131]), and teach that the flanking sequence should be at least 10, 50 or 100 nucleotides, but longer DNA sequence, such as 300 bases, is enhancing homologous recombination ([0080]) .  
D'Halluin et al teach that meganuclease is the best suited DSBI for homologous recombination ([0074], [0086]). 
D'Halluin et al also teach selecting and regenerating selected plant cell to grow to plant ([0018], claim 1d). 

Thus, D'Halluin et al teach all the claim limitations except that the DNA molecule encoding DSBI, and DNA molecule encoding gene of interest are in different T-DNAs having own left and right borders and being within the same vector. 
	A vector comprising more than one T-DNAs with own borders is routine practice taught in the art. 
Lin et al teach a making a construct comprising two T-DNA molecules in the same vector, and use the vector for Agrobacterium mediated transformation.  

One T-DNA comprises homing endonuclease (meganuclease) I-SceI and own right and left borders (p5964, left col, last para). The T-DNA reads on the instant first t-DNA. 
The other T-DNA comprises (one or multiple) genes of interest, rice bacterial blight resistant gene  and phosphinotricine acetyltransferase gene (Bar), and own right and left borders (p5965, left col, 1st para). In claim 25, “repairing” includes replacement, insertion, deletion or combination thereof, the T-DNA reads on the instant second t-DNA. 
Each gene is constructed between promoter (act5 or 35S) and terminator (Nos) within the T-DNAs (p5965, fig 3).  Thus, each T-DNA comprises at least one promoter and terminator combination.  
Lin et al demonstrated success in plant transformation (in rice, page 5965, left col, 1st para; right col, 1st para).  
Please note that the I-SceI used by Lin et al is a homing endonuclease (meganuclease), which is the same DSBI, not only as claimed by applicant, but also used by applicant in the examples ([0027], [0112], Example 1, vector construction).  
Lin et al teach that the site-specific recombination system is efficient for multigene assembly, and can co-transform multiple genes and/or large genes (page 5966, left col, last para, right col, 1st para), and that the 2 T-DNA arrangement is designed for locus segregation that one of gene (marker gene for example) can be removed later (page 5965, right col, 1st para; page 5967, left col, 2nd para).  
Lin et al further suggest that “DNA engineering based on homologous recombination systems (recombinogenic engineering) also can be used to manipulate DNA constructs”, and cite reference (35) to support such suggestion (p5966, right col, 2nd para). 
Thus the technology of using Agrobacterium mediated transformation to transform plant with genes in different T-DNAs within the same vector, and the advantage thereof, are not only taught and readily used by one ordinary skill in the art, but also suggested by Lin et al to use in a recombination system. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, D'Halluin et al teach using DSBI (homing endonuclease/meganuclease) and repairing gene to modify plant genome by insertion, substitution and/or deletion by homologous recombination, and that meganuclease is the best suited DSBI for homologous recombination.   
Lin et al teach a making a construct comprising two T-DNA molecules (one comprising DSBI/meganuclease, the other comprising repairing gene) in the same vector, and use the vector for Agrobacterium mediated transformation of plant (a insertion repairing), and the advantage of the method.  The only difference of Lin et al from D'Halluin et al is that the DSBI and repairing gene in separate T-DNAs. 
One ordinary skill in the art would have realized that DSBA gene and repairing gene can be constructed in 2 separate t-DNAs (that potentially DSBI gene could be removed) in the same construct as demonstrated by Lin et al, and been motivated to apply the method of Lin et al to the method of D'Halluin et al for the same additional advantage of locus segregation and potential removal of one gene (the gene encoding DSBI for example) in a later time, to achieve the same predicted result of gene modification in plant as demonstrated by both D'Halluin et al and Lin et al.  
The expectation of success would have been high, because D'Halluin et al demonstrated such success (DSBI and repairing genes in the same T-DNA). Lin et al not only suggest to use the method in homologous recombination, but also used the exactly the same DSBI gene (meganuclease I-SceI) in the first T-DNA and repairing gene in the second T-DNA. According to D'Halluin et al, meganuclease is the best 
In addition, in the claim, “repairing” includes replacement, insertion, deletion or combination thereof.  The transformation of Lin et al teach the insertion repairing. 
Therefore the invention would have been obvious to one ordinary skill in the art.   


Claims 1, 5, 7-9, 12, 14-15, 17, 19, 21, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D'Halluin et al (US 20090089890, published 4/2/2009, granted to US 8148607), in view of Lin et al (Efficient linking and transfer of multiple genes by a multigene assembly and transformation vector system. PNAS. 100, 6962-5967, 2003), and Kumar et al (Stable transformation of the cotton plastid genome and maternal inheritance of transgenes.  Plant Molecular Biology 56: 203–216, 2004).  

Claim 1 is drawn to method comprising the steps of 
a. Contacting a cotton plant cell with a bacterium from Agrobacterium spp. capable of directing the transfer of T- DNA molecules from said bacterium into the nuclear genome of said plant cell, said bacterium comprising
i. (T-DNA encoding a DSBI) a first T-DNA molecule comprising between a first pair of T-DNA borders a chimeric gene encoding a plant-functional double stranded DNA break inducing (DSBI) enzyme, said DSBI enzyme being capable of recognizing and inducing a double stranded DNA break at a recognition site located at or within 1 kb of said preselected site, said chimeric gene comprising the following operably linked elements:  
1. a plant expressible promoter;  
2. a DNA region encoding a DSBI enzyme;  
3. a plant-functional 3' termination and polyadenylation region; and 

wherein said two T-DNA molecules are comprised within the same vector, 
b. Selecting a cotton plant cell wherein said repair DNA has been used as a template for repair of the double stranded DNA break, said repair of said double stranded DNA break resulting in a modification of said nuclear genome at said preselected site, 
wherein said modification is selected from2 Appl. No.: 14/394,277 Amdt Dated June 21, 2018 
 i. a replacement of at least one nucleotide;
ii. a deletion of at least one nucleotide; 
iii. an insertion of at least one nucleotide; or 
iv. any combination of i. - iii. 
The preamble recites “for modifying the nuclear genome of a cotton plant cell at a preselected site”.
Note by examiner: claims does not require any particular genomic modification. Instead, the claimed repair DNA for the modification of genome at preselected site includes replacement, deletion, insertion of at least one nucleotide, or any combination thereof, of at least one nucleotide, but no upper limitations thus can be an insertion of a gene of a few kb, for example.  Thus any of the site-specific transformation, site-specific knockout, or site-directed mutagenesis, in any plant, read on the claim limitation. Any art teaching site-specific transformation, site-specific knockout, or site-directed 
Claim 17 is drawn to vector comprising both T-DNA molecules of claim 1.
Claim 19 is drawn to bacterium comprising both T-DNA molecules of claim 1, or comprising the vector of claim 17. 
Claims 5 and 21 limit the bacteria Agrobacterium tumefaciens.  
Claim 12 recite and repeat that the two flanking sequences of repair DNA having at least 80% sequence identity over 50 nucleotides of genomic DNA, thus the modification in the preselected site(s) can occur. 
	Other limitations by dependent claims:
Claim 7 limits the DSBI enzyme to non-naturally occurring (heterogeneous).  
Claims 8-9, 24: the repair DNA molecule comprises a DNA of interest, is plant expressible; the gene of interest is selected from the group of a herbicide tolerance gene, a gene encoding an enzyme involved in oil biosynthesis-or carbohydrate biosynthesis, a gene encoding an enzyme involved in fiber strength or fiber length, a gene encoding an enzyme involved in biosynthesis of secondary metabolites, insect resistance gene, a disease resistance gene, an abiotic stress resistance gene. 
Claim 14 recites a further step of growing said selected plant cell into a plant. 
Claim 15: The DSBI enzyme encoding gene and said modification genetically segregate in progeny of a plant regenerated from said selected plant cell.  

As analyzed above, D'Halluin et al in view Lin et al teach the subject matter of modifying nuclear genome of plant cell. 
D'Halluin et al strongly suggest to apply the method of genome modification in cotton plant (cotton being the first plant in the list, [0149]).  

Regarding dependent claims, the vector of D'Halluin et al comprises T-DNA, and artificial double strand DNA break inducing enzyme I-Scel ([0015], [0018]), teaching instant claim 17. 
D'Halluin et al teach using Agrobacterium, particularly Agrobacterium tumefaciens as medium to carry the victor to introduce T-DNA ([0099], [0167), teaching the limitation of instant claim 1, 19, 25, as well as claims 5, 21.
The vector of D'Halluin et al comprises T-DNA, and artificial double strand DNA break inducing enzyme I-Scel ([0015], [0018]), reading non-natural occurring DSMI enzyme of claim 7.
D'Halluin et al teach that the vector comprising a foreign DNA/DNA of interest and repair DNA (claim 8, col 5, lines 19-40); is optimized for expressing in plant (col 7, lines 51-55), the limitation of claims 8-9.  
D'Halluin et al also teach regenerating selected plant cell to grow to plant (claim 1d, col 45, lines 1-57), teaching instant claims 14. 
D'Halluin et al teach said modification genetically segregate in progeny of a plant regenerated from said selected plant cell (col 21, lines 59-67), teaching claim 15. 
D'Halluin et al teach that the genes of interests particularly include disease and bacteria resistance (col 17, lines 3-4; col 18, lines 12-37), the limitation of claim 24. 

Thus, D'Halluin et al also teach the limitations of dependent claims.  
As support to the subject matter of genomic modification in cotton (that D'Halluin et al teach but not in detail), Kumar et al explicitly teach a method of site-specific transformation of cotton (page 205, left column, 3rd paragraph; page 206, fig 1).   The transgene has forward and reverse sited thus is double strand DNA; the transgenic vector is designed and inserted into PvuII site of cotton chloroplast DNA flanking region, thus is in the pre-selected site (page 4, 1st para).   The “break” is inherent in any rd para).  Kumar et al also teach that the flanking sequences are designed to be on either side of the transgene cassette and to have sufficient homology to the cotton genome (page 5, 3rd para).  Kumar et al teach the DNA comprising gene of interest (page 5, 3rd para), and a gene resistance to bacteria (reading on disease resistance, page 8, 1st para).  
Plant note that in claim 1, “repairing” includes replacement, insertion, deletion or combination thereof, the T-DNA reads on the instant second t-DNA. The homologous based site specific transformation teach insertion repairing and modification of the genome. 
Kumar et al specifically teach that cotton chloroplast vectors target the expression cassette to the 16S/trnl-trnA/23S region of the chloroplast genome for integration via homologous recombination. …. the flanking region was amplified from cotton genomic DNA.…..It has been shown that frequency of homologous recombination is dependent on length and homology of flanking sequences. Based on these observations, length of the flanking sequences was increased to 2 kb each on either side of the transgene cassette so that it might enhance the frequency of homologous recombination” (page 5, 3rd para). 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, D'Halluin et al teach using DSBI (homing endonuclease/meganuclease) and repairing gene to modify plant and cotton genome by insertion, substitution and/or deletion by homologous recombination, and that meganuclease is the best suited DSBI for homologous recombination.    
The only difference of Lin et al from D'Halluin et al is that the DSBI and repairing gene in separate T-DNAs. 
Kumar et al support D'Halluin et al and demonstrated that cotton is the plant for applying the method of D'Halluin et al. 
One ordinary skill in the art would have realized that DSBA gene and repairing gene can be constructed in 2 separate t-DNAs (that potentially DSBI gene could be removed) in the same construct as demonstrated by Lin et al, and been motivated to apply the method of Lin et al to the method of D'Halluin et al for the advantage of locus segregation and potential removal of one gene (the gene encoding DSBI for example) in a later time, to achieve the same predicted result of gene modification in plant and cotton. 
The expectation of success would have been high, because D'Halluin et al demonstrated such success (DSBI and repairing genes in the same T-DNA). Lin et al not only suggest to use the method in homologous recombination, but also used the exactly the same DSBI gene (meganuclease I-SceI) in the first T-DNA and repairing gene in the second T-DNA.  According to D'Halluin et al, meganuclease is the best suited DSBI for homologous recombination.   Kumar et al demonstrated successful transformation (insertion repairing) via homologous recombination in cotton.  Thus applying the method of Lin et al to the method of D'Halluin et al in cotton would have been predicted successful in cotton plant.   
In addition, in the claims, “repairing” includes replacement, insertion, deletion or combination thereof.  Transformation of Lin et al and Kumar et al teach the insertion repairing. 
Therefore the invention would have been obvious to one ordinary skill in the art.   


Response to Arguments
Claim Objections 
Applicant argues that claim 1 recites a cotton cell whereas claim 25 recites a plant cell. As such, the claims have varying scope and are not duplicates. 
The argument is fully considered.  The claim is rejected for indefiniteness as analyzed above. 

Double Patenting 
Applicant respectfully requests that the rejection be held in abeyance until allowable subject matter has been identified. 
Applicants’ request to hold a rejection in abeyance does not obviate the rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 

Claim Rejections -35 U.S.C. § 103 
	Applicant argues that according to the previously submitted a declaration under 37 C.F.R. 1.132 of Katelijn D'Halluin, Ph.D. ("D'Halluin Dec."), D'Halluin and Lin are directed to "fundamentally different and unrelated methods," and one of ordinary skill in the art would not have combined the teachings from these references. Id. at 10-11.  Particularly, Lin teaches a Atty. Dock. No.: 039621.00543multigene assembly vector and transformation systems (Lin) randomly introduce genes into a genome. One of ordinary skill in the art, like Dr. D'Halluin, would not have sought to combine such disparate methods.  
	In the declaration (para 10 and 11), Dr. D'Halluin states that Lin describes the use of a dual T-DNA vector for transformation purposes for the introduction of a stack of numerous transgenes at random positions in a genome, and Lin does not teach or suggest the use of a dual T-DNA vector for 
The argument and the declaration of Dr. D'Halluin (filed 8/28/2020) have been fully analyzed, but not deemed persuasive. 
If Lin et al explicitly teach using the method for homologous recombination, 102 rejection would have been made by the examiner. 
In addition, In this case, not only Lin et al use exactly the same DSBI enzyme (meganuclease I-SceI, as claimed by applicant, used in the examples by applicant, and taught by primary reference D'Halluin et al as best suited for homologous recombination), but also suggest to apply the method of 2 T-DNAs in one construct in homologous recombination.  Thus, Lin et al not only teach the method, but also provide a motivation to apply the method in homologous recombination. 

	Applicant also argues that on the other hand, the use of a dual T-DNA vector with donor DNA within one set of T- DNA borders and a site-specific nuclease and selectable marker gene within another set of T-DNA borders, would facilitate the screening for identification of potential gene edits in a non-selectable gene and easily remove the selectable marker gene and the site-specific nuclease by segregation. This method is highly efficient and accurate as compared to a single T-DNA vector method.  

In addition, in the claims, “repairing” includes replacement, insertion, deletion or combination thereof.  Transformation of Lin et al and Kumar et al teach the insertion repairing. 


Conclusion 
No claim is allowed.   

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/Ashley K Buran/               Primary Examiner, Art Unit 1662